Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Hassan et al. for the "APPARATUS, METHOD FOR A RADIO COMMUNICATIONS NETWORK AND USE THEREOF" filed 05/13/2021 has been examined.  The application claims foreign priority to 20174729.2 , filed 05/14/2020 in EPO.  Claims 1-14 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Drawings
3.	Figures 1-5 are objected to under 37 CFR 1.83(a) because they fail to show the reference label from each block as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).  Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Objections
4.        Claims 1-8 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional).
5.       Claims 9, 15 disclose different steps of a method for “receiving”, “determining” and “transmitting”, but fail to indicate the device actually performing each of the steps.  It is not clear which entity performs the above functions.  The claims should be redrafted to positively recite the method and system of a device carrying out each of the steps.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.       This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.       Claims 1-2, 7-9, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belleschi et al. (US#2021/0219320) in view of Chang et al. (US#2022/0201678).
	Regarding claims 1, 16, the references disclose a novel system and apparatus for selecting sidelink resource in V2X, according to the essential features of the claims.  Yoshioka et al. (US#2022/0256507) discloses an apparatus (UE1) comprising at least one processor, at least one memory including computer program code, and at least one communication module, the at least one memory and computer program code configured, with the at least one processor, and the at least one communication module, to cause the apparatus (UE1) (see Figs. 1, 9; para [0030]-[0031] & [0123]-[0125]: SL radio transmissions in V2X communication) at least to: receive (102) a plurality of radio signals (s0, s2)(Figs. 3-4; para [0051]-[0056] & [0073]-[0079]: sidelink control information SCI 302 & SCI 303); determine (104) at least one resource conflict indicator (RCI) in dependence on the received radio signals (s0, s2), wherein the at least one resource conflict indicator (RCI) indicates at least one radio resource (rr1) that has a potential risk of a resource conflict; and transmit (106) the resource conflict indicator (RCI)(see Fig. 4; para [0056]-[0082]: intended D2D radio transmissions are conflicting for the sidelink radio resource allocated for the PSSCH transmission in a Tx UE)
However, Belleschi et al. (US#2021/0219320) does not expressly disclose wherein the at least one RCI in dependence on the received radio signals.  In the same field of endeavor, Chang et al. (US#2022/0201678) teaches in Fig. 5 a flowchart illustrated the sidelink radio transmission in V2X application, in which at step S505, terminal 100 sends first indication information and/or second indication information to the second network side device. The first indication information may be conflict indication information. The second indication information may be cancellation indication information. The conflict indication information indicates that the first transmission resource conflicts with the second transmission resource (para [0182]-[0186]: the conflict indication information indicates that the first transmission resource conflicts with the second transmission resource). 
Regarding claim 2, the reference further teach wherein determine (104) the at least one resource conflict indicator (RCI) at a point (t1) in time; and transmit (106) and/or re-transmit (106) the resource conflict indicator (RCI) if a validity period (p1) is running since the determined point (t1) in time; and/or transmit (106) a validity indicator associated with the determined at least one resource conflict indicator (RCI) (Chang et al.: Figs. 5-6; para [0148]-[0154] & [0182]-[0184]).
Regarding claims 7-8, the reference further teach wherein draw (120) a randomized value (rv); and determine (102) and/or transmit (106) the resource conflict indicator (RCI) when the determined randomized value (rv) exceeds a probability threshold (th); determine (110) at least one communication parameter (cp) in dependence on at least one of the monitored radio signals (s0, s2); and determine (122) the probability threshold (th) in dependence on the determined at least one communication parameter (cp)(Belleschi et al.: Figs. 2-4; para [0037]-[0073]). 
Regarding claim 9, it’s a method claim corresponding to the apparatus claim 1 examined above.  Therefore, claim 9 is analyzed and rejected as previously discussed in paragraph above with respect to claim 1.	
One skilled in the art would have recognized the need for effectively and efficiently facilitating sidelink resource selection in V2X, and would have applied Chang’s novel use of the UE capability for transmission resource conflicts with a second transmission resource into Belleschi et al.’s controlling radio transmissions and to corresponding radio devices in D2D.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Chang’s communication method and apparatus into Belleschi’s multi-level indicator of radio resource status for intended D2D transmission with the motivation being to provide a method and system for selecting sidelink resource in V2X.

9.       Claims 10-13, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belleschi et al. (US#2021/0219320) in view of Chang et al. (US#2022/0201678).
	Regarding claim 10, the references disclose a novel system and apparatus for selecting sidelink resource in V2X, according to the essential features of the claims.  Yoshioka et al. (US#2022/0256507) discloses an apparatus (UE2) comprising at least one processor, at least one memory including computer program code, and at least one communication module, the at least one memory and computer program code configured, with the at least one processor, and the at least one communication module, to cause the apparatus (UE2) (see Figs. 1, 9; para [0030]-[0031] & [0123]-[0125]: SL radio transmissions in V2X communication) at least to: receive (206) at least one resource conflict indicator (RCI), wherein the at least one indicates at least one radio resource (rr1) that has a potential risk of a resource conflict; determine (208) data (d) for a transmission; determine (210) a radio resource (rr2) for the transmission of the data (d) in dependence on the received at least one resource conflict indicator (RCI); and transmit (212) the determined data (d) via the determined radio resource (rr2)(see Fig. 4; para [0056]-[0082]: intended D2D radio transmissions are conflicting for the sidelink radio resource allocated for the PSSCH transmission in a Tx UE).
However, Belleschi et al. (US#2021/0219320) does not expressly disclose wherein the radio resource for the transmission of the data in dependence on the received at least one RCI.  In the same field of endeavor, Chang et al. (US#2022/0201678) teaches in Fig. 5 a flowchart illustrated the sidelink radio transmission in V2X application, in which at step S505, terminal 100 sends first indication information and/or second indication information to the second network side device. The first indication information may be conflict indication information. The second indication information may be cancellation indication information. The conflict indication information indicates that the first transmission resource conflicts with the second transmission resource (para [0182]-[0186]: the conflict indication information indicates that the first transmission resource conflicts with the second transmission resource). 
Regarding claim 11, the reference further teach wherein receive (206) a validity indicator associated with the at least one conflict indicator; and refrain (210) from using at least one radio resource (1r1#2), which is indicated by the at least one resource conflict indicator (RCI) as long as the received validity indicator indicates that the received at least one resource conflict indicator (RCI) is valid (Chang et al.: Figs. 5-6; para [0148]-[0154] & [0182]-[0184]).
Regarding claim 12, the reference further teach wherein determine (230) a set of candidate radio resources (crr) in dependence on the received at least one resource conflict indicator (RCI); and determine (210) the radio resource (rr2) for the transmission of the data (d) from the determined set of candidate radio resources (crr) (Belleschi et al.: Figs. 2-4; para [0037]-[0073]). 
Regarding claim 13, the reference further teach wherein draw (232) a randomized value (rv2); determine (230) the set of candidate radio resources (crr) in dependence on the received resource conflict indicator (RCI) when the randomized value (rv2) exceeds a probability threshold (th2)(Belleschi et al.: Figs. 2-4; para [0037]-[0073]).
Regarding claim 15, it’s a method claim corresponding to the apparatus claim 10 examined above.  Therefore, claim 15 is analyzed and rejected as previously discussed in paragraph above with respect to claim 10.	
One skilled in the art would have recognized the need for effectively and efficiently facilitating sidelink resource selection in V2X, and would have applied Chang’s novel use of the UE capability for transmission resource conflicts with a second transmission resource into Belleschi et al.’s controlling radio transmissions and to corresponding radio devices in D2D.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Chang’s communication method and apparatus into Belleschi’s multi-level indicator of radio resource status for intended D2D transmission with the motivation being to provide a method and system for selecting sidelink resource in V2X.

Allowable Subject Matter
10	Claims 3, 4, 14 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form, and including all of the limitations of the base claim and any intervening claims.
	Claims 5-6 depend on the objected claim 4
11.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein determine (110) at least one communication parameter (cp) in dependence on at least one of the monitored radio signals (s0, s1); and determine (112) the at least one validity period (p1) in dependence on the determined at least one communication parameter (cp); determine (110) at least one communication parameter (cp) in dependence on at least one of the monitored radio signals (s0, s1); map (114) the determined at least one communication parameter (cp) to at least one
transmission parameter (tp) for the resource conflict indicator (RCI); and determine (104) and/or transmit (106) the resource conflict indicator (RCI) in dependence on the transmission parameter (tp), as specifically recited in the claims.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Yoshioka et al. (US#20220256507) is cited to show the user equipment.
The Yoshioka et al. (US#2022/0070847) shows user equipment and feedback information transmission method.
The Lee et al. (US#2021/0219269) shows method and apparatus for selecting sidelink resource in NR V2X.
The Liu et al. (US#2022/0061006) shows communication method and apparatus.
The Zhao et al. (US#11,405,896) sidelink communication method and terminal device.
The Zhao et al. (US#2021/0337573) shows sidelink communication method, terminal device and network device.
The Yang et al. (US#2020/0170027) shows reporting information transmission method, user side device and network side device.
The Maaref et al. (US#11,310,776) shows sensing and resource selection for sidelink grant-free transmissions.
The Li  (US#2022/0167374) shows communication method and apparatus.
The Cao et al. (US#2021/0051525) shows sensing and resource selection based on priorities for sedelink transmissions.
The Zhao (US#2021/0321380) shows data transmission method, apparatus, device and system for direct communication.
The Zhao et al. (US#10,285,194) shows D2D communication method and device.

13.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

15.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
10/10/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477